Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US22/17094, now abandoned 17179352. 

Information Disclosure Statement
The IDS filed 06/09/2022 has been considered as noted on the attached PTO-1449.
Claims 1-20 have been examined.

Claim Rejections – 35 USC § 101

In light of the claim amendments the 101 rejections to claims 1-20 have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chow [US 20160225059 A1, 2016-08-04], in view of Renjith et al. [US 20210042364 A1, 2019-08-06].

With respect to claims 1, and 12, Chow teaches the claims limitations of the method and system comprising: 
acquiring a search query [e.g. shopping] from a computing device [e.g. receiving a request]; determining a set of terms for the search query [e.g. determine a subject matter for the document of interest specific to a shopping]; identifying a set of relevant documents from a search index using the set of terms, the set of relevant documents includes a first document [e.g. identifying in the index a resource, the resource correlated with the subject matter context] ([0034] a system comprises means for storing an index, the index including information for resources made available on a first interface. For instance, this system may comprise a search engine computer that stores information about web pages made available by servers on a particular network port, which may or may not correspond to a subject matter context (e.g. Shopping). The computer may also comprise means for receiving a request, the request including a uniform resource locator indicating a second interface, the second interface associated with a subject matter context (e.g., Shopping on port 800). For instance, the computer may receive a request from a client on a TCP/UDP port associated with Shopping context. The computer may also comprise means for identifying in the index a resource, the resource correlated with the subject matter context. The computer may, for instance, store in the index information about the web pages made available by the servers. The computer may also comprise means for sending the resource to a client. This may comprise, for instance, a network interface of the computer configured to communicate with the client across a communications network.
[0113] an analysis of such data, attributes, or data associated with the attributes, e.g., based on their standalone meanings (pre-defined or otherwise), their semantic relationships and interpretations with other terms therein, a relative likelihood of a group of semantically relevant terms being present together in relation to a particular subject matter, and so on, may be utilized, in part or in whole, to determine a subject matter for the document of interest. In one embodiment, the presence of such a software button or hyperlink on a website is sufficient for indicating the subject matter of interest. For example, a button, hyperlink or a user interface element labelled with a designation, description or expression specific to a shopping website, service or brand may indicate shopping-related content or subject matter, and information entered by a user or otherwise made available through this button, hyperlink or user interface element is therefore associated with shopping);
determining a set of pinned search queries for the set of relevant documents, the set of pinned [e.g. annotated or marked] search queries includes a first pinned search query for the first document ([0106] Fig. 11, client computer 1101 (or 1102) may provide user interface 1110, FIG. 2 and provide predefined attributes for a plurality of contexts such as shopping, etc. A user may use user interface 1110 to submit a search query to search engines 1103 or 1104 to search for an item of interest. In an embodiment, a user query may be submitted to multiple search engines concurrently. The results pages from the search engines may be received by annotation collection agent (ACA) 1111. ACA 1111 communicates with annotation engine 1112 of ACS 1105 in order to exchange information about marked URIs, annotation entries, etc. Retrieval engine 1113 is configured to accept queries from client computers 1101 and 1102 for retrieving information and communicate the results including annotated URIs to the client computers. Index 1114 is a repository or database that stores annotated URIs and the information associated with the annotated URIs. For example, information associated with annotated URIs may include item description and content information represented by the URI. Fetcher 1115 may communicate with network 1116 to collect digital information based on requests from annotation engine 1112. For example, upon receipt of an annotation entry or related information from ACA 1111, the annotation engine may send a request to fetcher 1115 to cache one or more webpages implicated by the URI to which the annotation corresponds or is otherwise associated);
[0093] the item information and attributes as provided by a user, along with other information (e.g., the timestamp of the latest attribute update), make up an annotation entity or entry for every marked URI. The corresponding URI may be part of the annotation entity or otherwise be associated with it. Such annotation data may undergo transformation or adaptation for the purpose of transmission, storage, indexing or retrieval. Additional data such as a copy of the webpage of the marked URI may also be kept. In some embodiments, a local repository (e.g., storage medium of client computer 101) or a remote repository (e.g., database server 102) may store and maintain the annotation entities for several URIs in a persistent manner. These repositories may provide the operational means or facilities to manage these persistent entities or entries (e.g., to delete, modify, update, and retrieve) and to query against them, e.g., to retrieve entries by filtering and matching criteria, orthographical, semantic, or otherwise, against their URIs, identification data, attribute names, attribute values and other annotation data, and to perform algorithmic, algebraic, relational and presentational manipulation involving these URIs and their annotation data);.
Chow does not teach determining a set of expiration times for the set of pinned search queries, the first pinned search query is associated with a first expiration time.
Renjith teaches determining a set of expiration times for the set of search queries, the first search query is associated with a first expiration time ([0069] the query subscription request 140 may include subscription data 142. The subscription data 142 includes one or more query terms 144 and a user identifier 146 of a user… the query subscription request 140 includes an expiration time 148 that indicates a time value in which the query subscription 141 is active. If the amount of time exceeds the expiration time 148, the query subscription 141 may be considered timed-out (unless a renew request is received). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow with search query associated with expiration time of Renjith. Such a modification would provide the subscription data to one or more event producers to restart the query subscription (Renjith, [0017]).
Chow as modified by Renjith further teaches: 
ranking the set of relevant documents based on search query affinity to the set of pinned search queries for the set of relevant documents (Chow [0111] a user may mark an annotation entry as favorite, like, or bookmark. A user may rank a plurality of annotation entries. A user may be allowed only to favor or recommend a limited number of annotation entries during a session of annotation or an interval of time for a particular subject matter of interest. For instance, an embodiment may enable users in a social group to annotate a plurality of retail items or offers on the Web, and to vote or rank among these annotated items or offers, so to rank or determine the most favorable items or offers, for example, as group gifts, group purchases, or some other common purposes) and the set of expiration times for the set of pinned search queries (Renjith [0069]  client application 126 determines a value for the expiration time 148, which may be dependent upon the amount of time and/or the number of renewed subscriptions that have been sent by the client application); and 
outputting at least a subset of the set of relevant documents [e.g. a summary may be provided for an attribute related to annotation entries in a session or in some category of classification] based on the ranking of the set of relevant documents [e.g. attribute related to annotation entries] (Chow [0110] user may specify a time for which annotated URIs and/or information designated for sharing will be kept private and non-accessible to other users. For instance, the user may specify that his collection of personal annotation entries or his preference or ranking of annotation entries remains private until his current annotation or search session associated with this collection is complete, which may be triggered by various events… a summary may be provided for an attribute related to annotation entries in a session or in some category of classification. For example, a price range may be determined and published for the lowest and highest prices (currency-adjusted, if applicable) of all the annotated online offers in a shopping session or in a particular city.
Chow [0080] the listing may be displayed on a separate page and may additionally provide query, filtering, sorting, editing, and navigation facilities for operating and manipulating these recall handles and their annotation data. FIG. 10 shows a sample listing of previously annotated recall handles that may be displayed upon selection of screen button 218).

With respect to dependent claim 2, Chow as modified by Renjith further teaches identifying a user identifier [e.g. a port number] for the search query, the identifying the set of relevant documents from the search index includes determining that the user identifier is authorized to access the set of relevant documents [e.g. all user-level content received by a server on port 800, unless otherwise specified, may correspond to a Shopping subject matter context] ([0033] a client sends a request to a server, the request relating or referring to a uniform resource locator and a port number, the port number being associated with a subject matter context. For instance, all user-level content received by a server on port 800, unless otherwise specified, may correspond to a Shopping subject matter context. In response, the server may send a copy of the resource to the client, and the client may receive a copy of a resource associated with the uniform resource locator. Then, the client may store the copy of the resource in a database in association with the subject matter context.
Chow [0250-0251] The following is an example address (e.g., URL) for a HTTP-accessible resource: http://john:passwd@www.uspto.com:80/patents/index?clientId=1010);
ranking the set of relevant documents based on the set of pinned search queries for the set of relevant documents, the first set of time periods, and the set of relationship distances (Chow [0111] a user may mark an annotation entry as favorite, like, or bookmark. A user may rank a plurality of annotation entries. A user may be allowed only to favor or recommend a limited number of annotation entries during a session of annotation or an interval of time for a particular subject matter of interest. For instance, an embodiment may enable users in a social group to annotate a plurality of retail items or offers on the Web, and to vote or rank among these annotated items or offers, so to rank or determine the most favorable items or offers, for example, as group gifts, group purchases, or some other common purposes);
identifying a set of owner identifiers for the set of relevant documents (Renjith [0013] the plurality of event producers are arranged in event producer groups, and the event producer manager is configured to assign the query subscription to at least one event producer group based on a user identifier associated with the query subscription. The collector service is configured to receive response events from the event producers, store the response events in the memory cache, and publish the response events on a response event bus) determining a set of relationship distances between the user identifier for the search query and the set of owner identifiers for the set of relevant documents (Renjith [0055] the messaging platform 104 may allow a user to broadcast messages 132 and may display the messages 132 to one or more other users within a reasonable time frame to facilitate a live conversation between users. In some examples, recipients of a message 132 may have a predefined graph relationship in a connection graph 169 with an account of the user broadcasting the message 132);
ranking the set of relevant documents based on the set of pinned search queries for the set of relevant documents (Chow [0111] a user may mark an annotation entry as favorite, like, or bookmark. A user may rank a plurality of annotation entries. A user may be allowed only to favor or recommend a limited number of annotation entries during a session of annotation or an interval of time for a particular subject matter of interest. For instance, an embodiment may enable users in a social group to annotate a plurality of retail items or offers on the Web, and to vote or rank among these annotated items or offers, so to rank or determine the most favorable items or offers, for example, as group gifts, group purchases, or some other common purposes), the set of expiration times for the set of pinned search queries (Renjith [0069] client application 126 determines a value for the expiration time 148, which may be dependent upon the amount of time and/or the number of renewed subscriptions that have been sent by the client application), and the set of relationship distances (Renjith [0034] the stream of messages is rendered on a timeline of the client application such that the messages are automatically streamed on the timeline over time. The timeline is a search column on the user interface of the client application, where the method further includes generating, by the client application, the query subscription request in response to the creation of the search column. The timeline is a home timeline of a user of the client application such that the messages are automatically streamed to the home timeline of the user. The stream of messages includes messages within a conversation graph relating to a conversation on the messaging platform).

Regarding dependent claim 13; the instant claim recite substantially same limitations as the above rejected claim 2 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 3, Chow as modified by Renjith further teaches the first pinned search includes the first pinned search query was set by a document owner of the first document (Chow [0116] the first pinned search query was set by a document owner of the first document) and includes a term that does not exist within the first document [e.g. new definitions]; the identifying the set of relevant documents from the search index includes augmenting a request to the search index for the set of relevant documents with permission information associated with a user identifier for the search query and acquiring the set of relevant documents from the search index such that the user identifier has permission to view each of the set of relevant documents [e.g. modifying existing annotation entity and allow sharing to other users] (Chow [0090-0091] changes made to the attributes are automatically updated. If there is an existing annotation entity associated with the marked URI, any new item description specified in section 710 may be merged with the identification data of the existing annotation entity, because such an existing annotation entity could contain identification data that may be different from the current item description (e.g., “Sami bag T3” instead of “Sami Luggage T3”). Reconciliation of identification information may take several forms. For example, the two descriptions may be merged with each other with user confirmation, the old description may be replaced by the new description, or the user may be asked to select one of descriptions…..the user may further instruct the client computer to share these definitions with other users); and the outputting at least the subset of the set of relevant documents includes [e.g. a summary may be provided for an attribute related to annotation entries in a session or in some category of classification] displaying from the computing device at least the subset of the set of relevant documents based on the ranking of the set of relevant documents (Chow [0110] user may specify a time for which annotated URIs and/or information designated for sharing will be kept private and non-accessible to other users. For instance, the user may specify that his collection of personal annotation entries or his preference or ranking of annotation entries remains private until his current annotation or search session associated with this collection is complete, which may be triggered by various events… a summary may be provided for an attribute related to annotation entries in a session or in some category of classification. For example, a price range may be determined and published for the lowest and highest prices (currency-adjusted, if applicable) of all the annotated online offers in a shopping session or in a particular city.
Chow [0080] the listing may be displayed on a separate page and may additionally provide query, filtering, sorting, editing, and navigation facilities for operating and manipulating these recall handles and their annotation data. FIG. 10 shows a sample listing of previously annotated recall handles that may be displayed upon selection of screen button 218).

With respect to dependent claim 7, Chow as modified by Renjith further teaches identifying a set of verified states corresponding with the set of relevant documents (Renjith [0005] the user may not be required to refresh the user interface or submit another request view new messages on the user interface, but rather the messages are pushed to the user interface of the user in response to other users posting messages on the messaging platform that match the query subscription. For example, the user may enter a search term such as “dog” to generate an active query, and then receive a stream of messages that include the search term “dog” and continue to receive messages that include the search term “dog” as new messages are created and posted to the messaging platform until the active query expires. As opposed to a static query in which results are provided once around the time of submitting the static query (e.g., receiving a list of web results in response to a search request), the user may continue to view matched content after the submission of the active query (and until the active query expires)),  
 ranking the set of relevant documents based on the set of verified states (Renjith [0059] the messages 132 are streamed to one or more timelines 130. In some examples, the messages 132 are streamed in chronological order on the timeline 130. In some examples, the messages 132 are streamed in reverse-chronological order on the timeline 130. In some examples, the messages 132 are ranked on the timeline 130).
Regarding dependent claim 17; the instant claim recite substantially same limitations as the above rejected claim 7 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 10, Chow as modified by Renjith further teaches determining that the first document has two document owners (Chow [0184] an endpoint of a bi-directional inter-process communication such as an IP socket may have an address comprising the address of the host where the process resides and that of an endpoint at the host. For instance, an IP socket address may comprise an IP address and a port number); acquiring the first pinned search query for the first document from a first owner [e.g. website associated with IP]; and acquiring a second pinned search query for the first document from a second owner, the set of pinned search queries includes the first pinned search query and the second pinned search query (Chow [0194] a website associated with a shopping context may include webpages containing investor and management information, legal statements about the terms of use of the website, application programming interface (API) specifications for accessing services or contents of the website, and so on).

With respect to dependent claim 11, Chow as modified by Renjith further teaches detecting that at least a portion of the first document is in a verified state; and automatically renewing the first pinned search query for the first document in response to detecting that at least the portion of the first document is in the verified state (Renjith [0005] the user may not be required to refresh the user interface or submit another request view new messages on the user interface, but rather the messages are pushed to the user interface of the user in response to other users posting messages on the messaging platform that match the query subscription. For example, the user may enter a search term such as “dog” to generate an active query, and then receive a stream of messages that include the search term “dog” and continue to receive messages that include the search term “dog” as new messages are created and posted to the messaging platform until the active query expires. As opposed to a static query in which results are provided once around the time of submitting the static query (e.g., receiving a list of web results in response to a search request), the user may continue to view matched content after the submission of the active query (and until the active query expires)). 

With respect to dependent claim 18, Chow as modified by Renjith further teaches the set of pinned search queries includes the first pinned search query and a second pinned search query, the one or more processors configured to store the first pinned search query and the second pinned search query in the search index (Chow [0131] the datastore manager 1516 is provided for maintaining, organizing and operating the subject store 1510 and review store 1512…. other modules or components such as the query engine 1514 may access directly the subject store 1510 and review store 1512 to obtain specific information entries or search their respective indexes. In some embodiments, the datastore manager 1516 may include an indexing component or module that indexes the information entries or records available in the subject store 1510 and review store 1512 and facilitate fast retrieval for those information entries. It may maintain and store such indexes in a separate store).

With respect to dependent claim 19, Chow as modified by Renjith further teaches the one or more processors comprise virtual computing devices; and the memory comprises a virtual storage device (Chow [0192] FIGS. 23A to 23C show three example systems capable of contextualizing digital resources in response to a request… the endpoint including both hardware and software necessary for such connection, virtual or otherwise, such as a network port), and a content server (e.g., a service having a protocol stack that may process requests and send responses including digital resources maintained in the storage…).

With respect to dependent claim 20, Chow teaches one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a search system [e.g. Fig. 17, processor], the processor readable code comprising:
processor readable code configured to acquire a search query [e.g. shopping] from a computing device [e.g. receiving a request]; processor readable code configured to determine a set of terms for the search query [e.g. determine a subject matter for the document of interest specific to a shopping]; processor readable code configured to identify a set of relevant documents from a search index using the set of terms, the set of relevant documents includes a first document [e.g. identifying in the index a resource, the resource correlated with the subject matter context] ([0034] a system comprises means for storing an index, the index including information for resources made available on a first interface. For instance, this system may comprise a search engine computer that stores information about web pages made available by servers on a particular network port, which may or may not correspond to a subject matter context (e.g. Shopping). The computer may also comprise means for receiving a request, the request including a uniform resource locator indicating a second interface, the second interface associated with a subject matter context (e.g., Shopping on port 800). For instance, the computer may receive a request from a client on a TCP/UDP port associated with Shopping context. The computer may also comprise means for identifying in the index a resource, the resource correlated with the subject matter context. The computer may, for instance, store in the index information about the web pages made available by the servers. The computer may also comprise means for sending the resource to a client. This may comprise, for instance, a network interface of the computer configured to communicate with the client across a communications network.
[0113] an analysis of such data, attributes, or data associated with the attributes, e.g., based on their standalone meanings (pre-defined or otherwise), their semantic relationships and interpretations with other terms therein, a relative likelihood of a group of semantically relevant terms being present together in relation to a particular subject matter, and so on, may be utilized, in part or in whole, to determine a subject matter for the document of interest. In one embodiment, the presence of such a software button or hyperlink on a website is sufficient for indicating the subject matter of interest. For example, a button, hyperlink or a user interface element labelled with a designation, description or expression specific to a shopping website, service or brand may indicate shopping-related content or subject matter, and information entered by a user or otherwise made available through this button, hyperlink or user interface element is therefore associated with shopping);
processor readable code configured to determine a set of pinned search queries [e.g. annotated or marked] for the set of relevant documents, the set of pinned search queries includes a first pinned search query for the first document ([0106] Fig. 11, client computer 1101 (or 1102) may provide user interface 1110, FIG. 2 and provide predefined attributes for a plurality of contexts such as shopping, etc. A user may use user interface 1110 to submit a search query to search engines 1103 or 1104 to search for an item of interest. In an embodiment, a user query may be submitted to multiple search engines concurrently. The results pages from the search engines may be received by annotation collection agent (ACA) 1111. ACA 1111 communicates with annotation engine 1112 of ACS 1105 in order to exchange information about marked URIs, annotation entries, etc. Retrieval engine 1113 is configured to accept queries from client computers 1101 and 1102 for retrieving information and communicate the results including annotated URIs to the client computers. Index 1114 is a repository or database that stores annotated URIs and the information associated with the annotated URIs. For example, information associated with annotated URIs may include item description and content information represented by the URI. Fetcher 1115 may communicate with network 1116 to collect digital information based on requests from annotation engine 1112. For example, upon receipt of an annotation entry or related information from ACA 1111, the annotation engine may send a request to fetcher 1115 to cache one or more webpages implicated by the URI to which the annotation corresponds or is otherwise associated);
[0093] the item information and attributes as provided by a user, along with other information (e.g., the timestamp of the latest attribute update), make up an annotation entity or entry for every marked URI. The corresponding URI may be part of the annotation entity or otherwise be associated with it. Such annotation data may undergo transformation or adaptation for the purpose of transmission, storage, indexing or retrieval. Additional data such as a copy of the webpage of the marked URI may also be kept. In some embodiments, a local repository (e.g., storage medium of client computer 101) or a remote repository (e.g., database server 102) may store and maintain the annotation entities for several URIs in a persistent manner. These repositories may provide the operational means or facilities to manage these persistent entities or entries (e.g., to delete, modify, update, and retrieve) and to query against them, e.g., to retrieve entries by filtering and matching criteria, orthographical, semantic, or otherwise, against their URIs, identification data, attribute names, attribute values and other annotation data, and to perform algorithmic, algebraic, relational and presentational manipulation involving these URIs and their annotation data);
processor readable code configured to cause at least a subset of the set of relevant documents to be displayed ([0080] the listing may be displayed on a separate page and may additionally provide query, filtering, sorting, editing, and navigation facilities for operating and manipulating these recall handles and their annotation data. FIG. 10 shows a sample listing of previously annotated recall handles that may be displayed upon selection of screen button 218) subsequent to the ranking of the set of relevant documents ([0111] a user may mark an annotation entry as favorite, like, or bookmark. A user may rank a plurality of annotation entries. A user may be allowed only to favor or recommend a limited number of annotation entries during a session of annotation or an interval of time for a particular subject matter of interest).
Chow does not teach processor readable code configured to determine a set of pinned search queries for the set of relevant documents, the set of pinned search queries includes a first pinned search query for the first document, the first pinned search query is associated with a first expiration time.
Renjith teaches processor readable code configured to determine a set of pinned search queries for the set of relevant documents (Renjith [0069] client application 126 determines a value for the expiration time 148, which may be dependent upon the amount of time and/or the number of renewed subscriptions that have been sent by the client application), and the set of pinned search queries includes a first pinned search query for the first document, the first pinned search query is associated with a first expiration time ([0069] the query subscription request 140 may include subscription data 142. The subscription data 142 includes one or more query terms 144 and a user identifier 146 of a user… the query subscription request 140 includes an expiration time 148 that indicates a time value in which the query subscription 141 is active. If the amount of time exceeds the expiration time 148, the query subscription 141 may be considered timed-out (unless a renew request is received). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow with search query associated with expiration time of Renjith. Such a modification would provide the subscription data to one or more event producers to restart the query subscription (Renjith [0017]).
Chow as modified by Renjith further teaches processor readable code configured to determine a set of relationship distances between a user identifier for the search query and a set of owner identifiers for the set of relevant documents (Renjith [0055] the messaging platform 104 may allow a user to broadcast messages 132 and may display the messages 132 to one or more other users within a reasonable time frame to facilitate a live conversation between users. In some examples, recipients of a message 132 may have a predefined graph relationship in a connection graph 169 with an account of the user broadcasting the message 132);
processor readable code configured to rank the set of relevant documents based on the set of pinned search queries for the set of relevant documents, the first set of expiration times (Renjith [0069] the query subscription request 140 includes an expiration time 148 that indicates a time value in which the query subscription 141 is active], and the set of relationship distances [e.g. Renjith [0055]   recipients of a message 132 may have a predefined graph relationship in a connection graph 169 with an account of the user broadcasting the message 132] (Chow [0111] a user may mark an annotation entry as favorite, like, or bookmark. A user may rank a plurality of annotation entries. A user may be allowed only to favor or recommend a limited number of annotation entries during a session of annotation or an interval of time for a particular subject matter of interest. For instance, an embodiment may enable users in a social group to annotate a plurality of retail items or offers on the Web, and to vote or rank among these annotated items or offers, so to rank or determine the most favorable items or offers, for example, as group gifts, group purchases, or some other common purposes).

Claims 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Chow, in view of Renjith, as applied to claims 1 and 12, further in view of Glass et al. [US 20220207087 A1, 2020-12-26].

With respect to dependent claim 4, Chow as modified by Renjith further teaches determining a number of pinned search queries per document for each of the set of relevant documents (Renjith [0113] the event producer manager 1008 is configured to monitor the number of query subscriptions 1041 being assigned and executed for each event producer group 1013 and configured to increase and/or decrease the number of event producer groups 1013 and/or the number of event producers 1010 within each event producer group 1013. For instance, in response to the number of event producers 1010 in a particular event producer group 1013 being increased, each individual event producer 1010 may receive fewer messages from the message stream 1014 to process and consequently may have more computational capacity to handle extra searches. In response to the number of event producer groups 1013 being increased, the number of search terms allocated to the event producer 1010 may be reduced).
Chow as modified by Renjith does not teach ranking the set of relevant documents based on the number of pinned search queries per document for each of the set of relevant documents.
Glass teaches ranking the set of relevant documents based on the number of pinned search queries per document for each of the set of relevant documents ([0131] Fig. 12, the absolute number of queries where the expected document(s) is ranked within top-K results)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow as modified by Renjith with limiting the number of queries for documents of Glass. Such a modification would allow documents ranked in the top-K documents in the corresponding search results (Glass [0131]).

With respect to dependent claim 14, Chow as modified by Renjith further teaches 
the first pinned search query includes a term that does not exist within the first document (Chow [0113] an analysis of data, attributes, or data associated with the attributes, e.g., based on their standalone meanings (pre-defined or otherwise), their semantic relationships and interpretations with other terms therein, a relative likelihood of a group of semantically relevant terms being present together in relation to a particular subject matter, and so on, may be utilized, in part or in whole, to determine a subject matter for the document of interest), the one or more processors configured to determine a number of pinned search queries per document for each of the set of relevant documents (Renjith [0113] the event producer manager 1008 is configured to monitor the number of query subscriptions 1041 being assigned and executed for each event producer group 1013 and configured to increase and/or decrease the number of event producer groups 1013 and/or the number of event producers 1010 within each event producer group 1013. For instance, in response to the number of event producers 1010 in a particular event producer group 1013 being increased, each individual event producer 1010 may receive fewer messages from the message stream 1014 to process and consequently may have more computational capacity to handle extra searches. In response to the number of event producer groups 1013 being increased, the number of search terms allocated to the event producer 1010 may be reduced).
Chow as modified by Renjith does not teach ranking the set of relevant documents based on the number of pinned search queries per document for each of the set of relevant documents.
Glass teaches ranking the set of relevant documents based on the number of pinned search queries per document for each of the set of relevant documents ([0131] Fig. 12, the absolute number of queries where the expected document(s) is ranked within top-K results)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow as modified by Renjith with ranking the number of queries for documents of Glass. Such a modification would allow documents ranked in the top-K documents in the corresponding search results (Glass [0131]).

With respect to dependent claim 15, Chow as modified by Renjith and Glass further teaches the one or more processors configured to generate one or more potential additional terms for the search query, the one or more potential additional terms include the term that does not exist within the first document, the one or more processors configured to cause the one or more potential additional terms to be displayed (Chow [0113] an analysis of data, attributes, or data associated with the attributes, e.g., based on their standalone meanings (pre-defined or otherwise), their semantic relationships and interpretations with other terms therein, a relative likelihood of a group of semantically relevant terms being present together in relation to a particular subject matter, and so on, may be utilized, in part or in whole, to determine a subject matter for the document of interest).

Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Chow, in view of Renjith, as applied to claims 1 and 12, further in view of Bhattacharjee et al. [US 20190258636 A1, 2019-08-22]. 

With respect to dependent claim 5, Chow as modified by Renjith does not teach determining an amount of time since the first pinned search query was established, the ranking the set of relevant documents includes ranking the set of relevant documents based on the amount of time since the first pinned search query was established. 
Bhattacharjee teaches determining an amount of time since the first pinned search query was established ([1729] determining the query execution time is further based on a third processing time that corresponds to an amount of time to communicate data from the one or more worker nodes to a search head), the ranking the set of relevant documents includes ranking the set of relevant documents based on the amount of time since the first pinned search query was established ([0202] FIG. 5C, machine data can be stored in a flat file in a corresponding bucket with an associated index file, such as a time series index or “TSIDX.” As such, the depiction of machine data and associated metadata as rows and columns in the table of FIG. 5C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow as modified by Renjith with determining and ranking an amount of time search query was established of Bhattacharjee. Such a modification would allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest (Bhattacharjee [0008]).
Chow as modified by Renjith and Bhattacharjee further teaches the first pinned search query includes a term that comprises neither a word match nor a synonym for any word within the first document (Chow [0113] an analysis of data, attributes, or data associated with the attributes, e.g., based on their standalone meanings (pre-defined or otherwise), their semantic relationships and interpretations with other terms therein, a relative likelihood of a group of semantically relevant terms being present together in relation to a particular subject matter, and so on, may be utilized, in part or in whole, to determine a subject matter for the document of interest).

With respect to dependent claim 6, Chow as modified by Renjith does not teach the determining the set of terms for the search query includes acquiring a string of characters for the search query and identifying the set of terms using natural language processing techniques; and the first document comprises an electronic message.
Bhattacharjee teaches the determining the set of terms for the search query includes acquiring a string of characters for the search query and identifying the set of terms using natural language processing techniques ([1036] the query coordinator 3304 may use natural language processing and/or a machine learning process to determine a translation between a command in the second query language and a command in the first query language); and the first document comprises an electronic message ([0134] examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc. The machine data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow as modified by Renjith with determining and ranking an amount of time search query was established of Bhattacharjee. Such a modification would facilitate searching and analyzing large sets of data to locate data of interest (Bhattacharjee [0004]).

Regarding dependent claim 16; the instant claim recite substantially same limitations as the above rejected claims 5 & 6 and is therefore rejected under the same prior-art teachings.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Chow, in view of Renjith, as applied to claims 1 and 12, further in view of Boshy et al. [US 10304081 B1, 2019-05-28].

With respect to dependent claim 8, Chow as modified by Renjith does not teach detecting that at least a threshold number of users have accessed a second document; and generating and displaying a recommendation to pin the second document to a user- specified search query in response to detecting that at least the threshold number of users have accessed the second document.
Boshy teaches detecting that at least a threshold number of users have accessed a second document col. 9, line 56- col. 10, line 2, each recommendation might have a different CTR depending on the user that is consuming the destination document. For example, Recommendation-1 may have CTR-C if the user has an interest in museums, and Recommendation-1 may have CTR-D if the user has an interest in sports cars. The server may personalize the recommendation by using a “personalized CTR” gathered by clustering the user into a group of users with similar behavior, and determining the CTR of a recommendation for the group of users. The personalized CTR can be used to determine the grade when there is a sufficient amount of user data. The server can be coupled to a data store that stores configuration data to define a threshold of a number of user experiences to define a sufficient amount of data); and generating and displaying a recommendation to pin the second document to a user- specified search query in response to detecting that at least the threshold number of users have accessed the second document (col. 6, lines 44-63, the server fetches a set of recommendations based on the user and the destination document. The server can use one or more fetching algorithms, …the server can use a contextual fetching algorithm to fetch a subset of recommendations based on the context of the destination document (e.g., Document-X). For example, if Document-X contains content about economics, the server can identify a subset of recommendations that are associated with economics. In another example, the server can use a behavioral fetching algorithm to fetch a subset of recommendations based on the behavior of the user (e.g., User-Z) requesting Document-X.
Col. 10, 28-31, the recommendation may be in a document, such as a webpage displaying an article about a recent baseball game, and the server can use data relating to groups of users that have accessed the same webpage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow as modified by Renjith with threshold number of users accessed a document of Boshy. Such a modification would provide the most reliable data based on data at a broader level (e.g., source, category, network, etc.) (Boshy, col. 9 lines 3-5).
With respect to dependent claim 9, Chow as modified Renjith by does not teach detecting that at least a threshold number of users have starred a second document; and generating and displaying a recommendation to pin the second document to a user- specified search query in response to detecting that at least the threshold number of users have starred the second document.
Boshy teaches detecting that at least a threshold number of users have starred a second document (col. 9, line 56- col. 10, line 2, each recommendation might have a different CTR depending on the user that is consuming the destination document. For example, Recommendation-1 may have CTR-C if the user has an interest in museums, and Recommendation-1 may have CTR-D if the user has an interest in sports cars. The server may personalize the recommendation by using a “personalized CTR” gathered by clustering the user into a group of users with similar behavior, and determining the CTR of a recommendation for the group of users. The personalized CTR can be used to determine the grade when there is a sufficient amount of user data. The server can be coupled to a data store that stores configuration data to define a threshold of a number of user experiences to define a sufficient amount of data); and generating and displaying a recommendation to pin the second document to a user- specified search query in response to detecting that at least the threshold number of users have starred the second document (col. 6, lines 44-63, the server fetches a set of recommendations based on the user and the destination document. The server can use one or more fetching algorithms, …the server can use a contextual fetching algorithm to fetch a subset of recommendations based on the context of the destination document (e.g., Document-X). For example, if Document-X contains content about economics, the server can identify a subset of recommendations that are associated with economics. In another example, the server can use a behavioral fetching algorithm to fetch a subset of recommendations based on the behavior of the user (e.g., User-Z) requesting Document-X.
Col. 10, 28-31, the recommendation may be in a document, such as a webpage displaying an article about a recent baseball game, and the server can use data relating to groups of users that have accessed the same webpage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Chow as modified by Renjith with threshold number of users accessed a document of Boshy. Such a modification would provide the most reliable data based on data at a broader level (e.g., source, category, network, etc.) (Boshy, col. 9 lines 3-5).

Response to Amendment
In response to the 03/02/2022 office action claims 1-5, 12, 14, 16 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/05/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153